UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 o Transition report under section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number 000-31380 ATLAS MINING COMPANY (Exact name of registrant as specified in its charter) Idaho 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Greene Street – Ste 101, New York, NY (Address of principal executive offices) (Zip Code) (208) 556-1181 (Issuer’s Telephone Number, Including Area Code) Former name, former address, and former fiscal year, if changed since last report:N/A Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES NO X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller-reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-accelerated Filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X The number of shares of the registrant’s common stock, no par value per share, outstanding as of June 30, 2009 was 59,284,121. DOCUMENTS INCORPORATED BY REFERENCE:None. ATLAS MINING COMPANY AND SUBSIDIARY SECONDS QUARTER 2-Q TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page(s) Item 1. Consolidated Financial Statements Consolidated Balance Sheets at June 30, 2009 (unaudited) and December 31, 2008 3 - 4 Consolidated Statements of Operations and Comprehensive Loss(unaudited) for the Three and Six Months Ended June 30, 2009 and 2008 5 - 6 Consolidated Statements of Cash Flows (unaudited) for the Three and Six Months Ended June 30, 2009 and 2008 7 - 8 Notes to the Consolidated Financial Statements (unaudited) 9 - 19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 - 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk
